378 U.S. 129
84 S. Ct. 1658
12 L. Ed. 2d 744
Christy ZOUMAHv.UNITED STATES.
No. 1130, Misc.
Supreme Court of the United States
June 15, 1964

Christy Zoumah, pro se.
Solicitor General Cox, Assistant Attorney General Miller, Beatrice Rosenberg and Theodore George Gilinsky, for the United States.
On Petition for Writ of Certiorari to the United States Court of Appeals for the Seventh Circuit.
PER CURIAM.


1
The motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted. The judgment is vacated and the case is remanded to the Court of Appeals in light of the recommendation of the Solicitor General and upon examination of all the papers filed in the case.